Citation Nr: 0103421	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a fracture of T12 and L1 vertebrae.

2.  Entitlement to an effective date prior to March 31, 1992, 
for a 20 percent evaluation for the veteran's service 
connected residuals of a fracture of T12 and L1 vertebrae. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1954.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of an evaluation in excess of 10 percent for the 
veteran's residuals of a fracture of the T12 and L1 vertebrae 
was previously before the Board in July 1996, but was 
remanded for additional development.  It was returned to the 
Board in April 1997, but was again remanded for further 
development.  Subsequent to the most recent remand, a 
September 1998 rating decision increased the evaluation to 20 
percent.  However, the veteran has not submitted a withdrawal 
of this issue, and he indicated in a December 1998 phone 
conversation that he was not satisfied with the 20 percent 
evaluation for his back disability.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the issue of entitlement 
to an evaluation in excess of 20 percent for the veteran's 
residuals of a fracture of T12 and L1 vertebrae is currently 
before the Board.  This issue will be further addressed in 
the remand section at the end of this decision.  

The veteran's representative raised the issue of entitlement 
to service connection for additional disabilities that have 
developed secondary to the veteran's service connected back 
disability.  These include service connection for nerve 
damage, a disability manifested by foot drop, a scar, and a 
disability of the great right toe.  The Board refers these 
actions to the RO for consideration.  


FINDINGS OF FACT

1.  A June 1988 rating decision established entitlement to 
service connection for the residuals of a fracture of T12 and 
L1 vertebrae, and assigned a 10 percent evaluation for this 
disability.  

2.  The veteran was notified of the June 1988 rating decision 
and provided with his appellate rights in a July 1988 letter; 
he did not submit a notice of disagreement with the June 1988 
rating decision until September 1989, which was more than one 
year after the receipt of notification.  

3.  The veteran's claim for an increased evaluation for his 
service connected residuals of a fracture of T12 and L1 
vertebrae was received on March 31, 1992.  


CONCLUSIONS OF LAW

1.  The June 1988 rating decision that established a 10 
percent evaluation for the veteran's residuals of a fracture 
of T12 and L1 vertebrae is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(a) (2000). 

2.  The criteria for an effective date prior to March 31, 
1992, for a 20 percent evaluation for the veteran's service 
connected residuals of a fracture of T12 and L1 vertebrae 
have not been met.  38 C.F.R. §§ 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to March 31, 1992, for a 20 percent evaluation for his 
low back disability.  He believes that the 20 percent 
evaluation should have been assigned by a June 1988 rating 
decision, and argues that he submitted an notice of 
disagreement to initiate an appeal of that decision.  
Therefore, the veteran asserts that his claim remained open, 
and the 20 percent evaluation should be assigned from the 
date of the original grant of service connection in April 
1985.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  The effective 
date of an increase in disability compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  

A review of the record indicates that entitlement to service 
connection for the residuals of a fracture of the T12 and L1 
vertebra was established in a June 1988 rating decision.  A 
10 percent evaluation was assigned for this disability.  The 
veteran was notified of this decision and provided with his 
appellate rights in a July 1988 letter.  

The next communication from the veteran contained in the 
claims folder regarding his low back disability is a 
statement that was received by the RO in September 1989, as 
indicated by the date stamp.  The document consists of a 
photocopy of a VA form 21-4138, Statement in Support of 
Claim, in which the veteran indicates he is submitting a 
notice of disagreement with the decision outlined in the July 
1988 letter.  The photocopied signature was dated August 
1988.  The photocopy also contains additional writing from 
the veteran, with a new signature dated September 1989.  The 
RO informed the veteran in an October 1989 letter that his 
statement would not be accepted as a notice of disagreement, 
as it was received more than one year after the July 1988 
letter of notification.  

The veteran submitted a claim for an increased evaluation for 
his service connected residuals of a fracture of T12 and L1 
vertebrae, which was received on March 31, 1992.  As a 
result, a September 1998 rating decision increased the 
evaluation for the veteran's disability to 20 percent.  The 
effective date of this increase was March 31, 1992.  

The veteran has submitted a photocopy of the VA form 21-4138, 
Statement in Support of Claim, that was originally received 
in September 1989 in support of his current claim for an 
earlier effective date.  In addition, he has submitted a 
photocopy of a return receipt for registered mail.  The 
return receipt has a date stamp indicating that mail from the 
veteran was received at the RO in September 1989.  

After careful review of the evidence, the Board finds that 
entitlement to an effective date prior to March 31, 1992, for 
a 20 percent evaluation for the residuals of a fracture of 
T12 to L1 is not merited.  

The veteran argues that he appealed the June 1988 rating 
decision which assigned the original 10 percent evaluation 
for his back disability.  However, the record indicates that 
his notice of disagreement was not received until September 
1989, which is more than one year after the July 1988 notice 
of the June 1988 rating decision.  Although the original VA 
form 21-4138, Statement in Support of Claim, includes a 
photocopied portion with that was purportedly signed by the 
veteran in August 1988, there is no indication that the 
original document was ever submitted to or received by the 
RO.  The Board notes that even the return receipt submitted 
in support of the veteran's current claim is date stamped 
September 1989.  Except in the case of simultaneously 
contested claims, a claimant, or his or her representative, 
must file a notice of disagreement with a determination by 
the agency of original jurisdiction within one year from the 
date that that agency mails notice of the determination to 
him or her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  Therefore, as the veteran did not submit 
a notice of disagreement within one year, the June 1988 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(a).  

The claims folder does not contain any communication from the 
veteran or medical records pertaining to his back disability 
that may be considered as either a formal or informal claim 
dated between June 1988 and March 1992.  See 38 C.F.R. 
§§ 3.155 and 3.157 (2000).  The first communication from the 
veteran received subsequent to June 1988 that can be 
considered a claim for an increased evaluation for his 
service connected residuals of a fracture of T12 and L1 
vertebrae was received on March 31, 1992.  There are no 
medical records contained in the claims folder pertaining to 
treatment of the veteran's disability in the one year prior 
to March 31, 1992, and no indication that there are any 
medical records pertaining to such treatment that have not 
yet been obtained.  As noted above, the effective date of an 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred if the claim is received within one 
year from such date.  Otherwise, the effective date is the 
date of receipt of the claim.  As there is no evidence of an 
increase in disability in the one year prior to receipt of 
the veteran's claim, the earliest possible effective date is 
the current effective date of March 31, 1992, the date that 
the veteran's claim was received.  38 C.F.R. § 3.400(o)(2).  


ORDER

Entitlement to an effective date prior to March 31, 1992, for 
a 20 percent evaluation for the veteran's service connected 
residuals of a fracture of T12 and L1 vertebrae is denied. 


REMAND

As noted above, the issue of entitlement to an evaluation in 
excess of 20 percent for the veteran's service connected 
residuals of a fracture of the T12 and L1 vertebrae remains 
on appeal to the Board.  

A review of the record indicates that the veteran was last 
afforded a VA examination of his back disability nearly three 
years ago in April 1998.  The Board finds that an additional 
examination to ascertain the current severity of his 
disability would be useful in reaching a decision in this 
case.  

Similarly, the most recent treatment records contained in the 
claims folder are dated 1997.  The veteran has indicated that 
he has received treatment from VA sources for his back 
disability since that time.  The Board finds that an effort 
should be made to determine if the veteran has received 
treatment for his back disability since 1997, and if so, 
obtain copies of these treatment records.  

In view of the above, this issue is REMANDED to the RO for 
the following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his residuals 
of a fracture of T12 and L1 since 1997.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity and resulting disability 
of his service connected residuals of a 
fracture of T12 and L1 vertebrae.  All 
indicated tests and studies should be 
conducted.  The examiner(s) should 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected back disability.  With respect 
to the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the back, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected back disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected back 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected back disability.  
The presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

